Citation Nr: 1230262	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  06-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for schizoid personality, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to April 1981.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2005 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for schizoid personality.  The case was previously before the Board in May 2009 when it was remanded for additional development.  In a decision issued in February 2010, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In December 2011, the Court issued a Memorandum Decision that vacated the February 2010 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  

In July 2012, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  However, the evidence submitted, which consists of a compact disc, is damaged and therefore unreadable.  Consequently, if the Veteran would still like for the Board to consider the information that was on the disc, he is invited to submit the same evidence on another compact disc and/or using some alternative method.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Court vacated the Board's February 2010 decision and remanded the matter of service connection for schizoid personality for readjudication consistent with the instructions outlined in its December 2011 memorandum decision.  The Court's Memorandum Decision is the "law of the case."  

The Veteran contends that he developed schizoid personality, to include schizophrenia, during his military service.  Therefore, he claims that service connection is warranted for such disorder.  

In a rating decision issued in January 1985, the RO denied entitlement to service connection for schizoid personality, previously diagnosed as schizophrenia.  No further communication was received from him until November 2004, when VA received his application to reopen his claim for service connection for schizophrenia.  

In February 2010, the Board denied his claim for service connection for schizophrenia, finding that evidence received since the final January 1985 rating decision was cumulative and redundant of the evidence of record at the time of the January 1985 decision, and thereby did not raise a reasonable possibility of substantiating his claim for service connection for schizoid personality, to include schizophrenia.  In the decision, the Board found that VA satisfied its duty to notify him under the Veteran's Claims Assistance Act of 2000 (VCAA) by December 2004 and July 2009 letters.  

In the December 2011 Memorandum Decision, it was noted that there is an April 2009 VA social work report that notes that the Veteran's mother was listed as the Veteran's "[g]uardian, conservator, payee" by an unnamed federal agency.  The April 2009 VA social work report provided notice to VA of the Veteran's questionable competency.  [The Board notes that review of the claims file revealed that as early as May 2001, the Veteran's mother was identified in VA treatment records as his guardian.]  As the Board failed to address his ability to receive and understand any notice provided under the VCAA, the Court found that the Board provided an inadequate statement of reasons or bases that VA satisfied its duty to notify.  See Barrett v. Shinseki, 22 Vet. App. 457, 461 (stating that in order to receive legally cognizable notice, a person needs sufficient mental capacity to understand the notice); see also Covey v. Town of Somers, 351 U.S. 141, 146-47 (notice rendered insufficient where it is provided to a known incompetent).  

The Board notes that unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  There is also a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.  

As rating agencies have the sole authority to make official determinations with respect to issues of competency and incompetency (see 38 C.F.R. § 3.353(b)(1)), and in light of the Court's instructions, the Board finds that this matter must be remanded for the RO to determine the extent of the Veteran's competency and provide his guardian, if found incompetent, with requisite notice.  In addition, any records regarding the circumstances and length of any appointment as a fiduciary/guardian should be secured on remand as such is critical in determining when, if the Veteran is found incompetent, he became incompetent.  

The Court also found that the Board did not provide an adequate statement of reasons or bases for its determination that VA satisfied its duty to assist in attempting to obtain Social Security Administration (SSA) records.  Specifically, in July 2009, VA requested the Veteran's records from the SSA and received an August 2009 response that no medical records were on file or they were unable to locate the medical records.  Subsequently, in August 2009, the RO sent the Veteran a letter stating that it was unable to obtain his records from the SSA.  However, the Board did not discuss the evidence of record that demonstrated VA knew the Veteran had been declared incompetent by another federal agency (i.e., the above-mentioned April 2009 VA social work report).  As this matter is already required to be remanded for procedural considerations, since the record clearly reflects that the Veteran receives SSA disability benefits, and since such records are constructively of record, the Board finds that additional attempts to secure those records must be made.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

Finally, any relevant VA treatment records are constructively of record, and must be secured and reviewed for a complete picture of the disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain for association with the claims file updated (since August 2009) records of any VA treatment the Veteran may have received for his schizoid personality, to include schizophrenia.  

2. The RO must obtain from SSA copies of their decision awarding the Veteran SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.  

3. The RO should ask the Veteran (and his mother) to identify (and provide releases for records from) all sources of records regarding the circumstances and length of her appointment as his guardian (and provide releases for records from such sources).  The RO should secure copies of the records from all identified sources.  If any private provider does not respond to the RO's request for records, the Veteran, his mother, and his attorney should be so notified, and advised that ultimately it is his (and his mother's) responsibility to ensure that such records are received.  

4. Thereafter, the RO should resolve the matter of the Veteran's competency.  After arranging for any medical evidence development deemed necessary in addition to that above, the RO should thereafter address the issue of the Veteran's competency, making a formal determination in the matter (and also whether the Veteran requires appointment of a fiduciary).  

5. If the RO finds that the Veteran is incompetent (and when), the RO should send the Veteran's guardian all appropriate VCAA notice regarding the Veteran's claim of service connection for schizoid personality, to include schizophrenia, and any notice required due to the unavailability of any private or SSA records.  

6. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



